Appeal from a judgment of the County Court of Washington County (McKeighan, J), rendered February 14, 2008, convicting defendant upon her plea of guilty of the crime of promoting prison contraband in the first degree.
Waiving her right to appeal, defendant pleaded guilty to promoting prison contraband in the first degree. County Court thereafter sentenced defendant as negotiated to six months in jail and five years of probation. Defendant now appeals.
The sole contention advanced by defendant is that the sentence imposed is harsh and excessive. She is precluded from making such a challenge, however, given that she validly waived her right to appeal (see People v Wilson, 53 AD3d 928, 929 [2008]). Accordingly, the judgment is affirmed.
Cardona, PJ., Peters, Lahtinen, Kane and Stein, JJ., concur. Ordered that the judgment is affirmed.